Citation Nr: 0608673	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  95-07 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for skin rash with 
trunk depigmentation, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In an April 2003 rating decision, the RO denied 
entitlement to individual unemployability.  In a November 
1994 rating decision, the RO denied a compensable rating for 
skin rash.  During the course of the appeal, the RO increased 
the rating to 10 percent, but the veteran alleged that his 
disability warranted a higher rating.  The Board first 
considered the appeal in July 2004 and determined that 
additional development was required. The matter was remanded 
and the RO performed all requested development.  The issue on 
appeal remains denied and is properly returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Tinea versicolor is manifested by lesions, scaling, 
redness, and constant itching that affects 14 percent of the 
veteran's body, including his chest, back, neck, shoulders, 
extremities, and trunk.

3.  The veteran has three service-connected disabilities with 
a total combined rating of 70 percent and does not meet the 
threshold requirements for a total rating based on individual 
unemployability (TDIU).

4.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Criteria for a rating of 30 percent for tinea versicolor 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in January 2001, May 2002, February 2004, 
and July 2004, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in May 2002 in relation to his claim for 
individual unemployability, prior to the April 2003 AOJ 
decision on appeal.  The AOJ decision related to an increased 
rating for skin rash was pending at the time the VCAA was 
enacted, and VA did not provide VCAA notice prior to that 
decision; however, the RO provided notice in January 2001, 
February 2004, and July 2004 and reconsidered the claim in 
March 2004 and August 2005.  In Pelegrini, the Court stated 
that its decision did not void or nullify AOJ actions or 
decisions in which VCAA notice was not provided prior to the 
AOJ decision, but merely required that appellants receive 
VCAA-content-complying notice.  In this case, the Board finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Increased Rating 

The veteran alleges that his skin condition is currently 
manifest by constant itching, scaling, redness, and 
intermittent pain across his chest, back, neck, shoulders, 
and extremities.  He states that the condition is aggravated 
by moisture, warmth, sunlight, and sweat, which makes it 
difficult to work outside or during the summer.  He avers 
that he continuously uses prescribed antifungal shampoos and 
creams to treat his condition, but he states that they do not 
appreciably reduce his symptoms.  

In September 1994, the veteran complained that his skin 
condition was worsening, and a VA physician noted a flat, 
non-erythematous, and discoloring rash across the veteran's 
back and arms.  During a VA examination in August 1998, the 
examiner noted a diffuse, pale, and erythematous rash over 
the veteran's anterior chest wall with discrete, palpable, 
and scaly lesions.  There was also a less severe rash across 
the veteran's shoulders and neck.  In October 2000, a VA 
physician noted defined lesions on the veteran's trunk, and 
skin scraping was positive for tinea versicolor.  

During a November 2000 VA examination, the veteran described 
constant involvement of the chest wall and back, with 
intermittent involvement of the neck and genital area.  The 
examiner noted a rash across the veteran's entire chest wall, 
shoulders and suprascapular area, spinal region, and upper 
lumbar area.  The veteran denied weeping or bleeding other 
than with excoriation.  There was no evidence of crusting, 
ulceration, or diffuse white flaking.

In December 2001, a VA dermatologist noted generalized 
dryness, scaling, and hyperpigmentation of the veteran's 
upper back, neck, and chest.  There was smooth patchy 
hyperpigmentation without scaling across the veteran's 
shoulder and scapula.  The physician found that the veteran's 
condition was particularly recalcitrant to conventional 
treatment.  During an August 2004 VA examination, the 
examiner stated that the veteran's condition had not improved 
or altered significantly since the December 2001 dermatology 
consultation.  There was evidence of continuous itching and 
moderate lesions but no evidence of redness, bleeding, 
excoriation, exudation, or disfigurement.  The examiner noted 
that most of the affected areas were unexposed, except for a 
areas on the veteran's posterior and lateral neck.  The 
examiner found that tinea versicolor affected 13 percent of 
the veteran's unexposed skin, and 14 percent of the veteran's 
total body.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  See 
38 C.F.R. Part 4.  When entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA revised the 
criteria for rating skin disabilities.  When a regulation is 
amended during the pendency of a claim, VA must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).  Because the changes 
in criteria were considered by the RO, application of the 
amended criteria by the Board will not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Unlisted medical conditions may be rated under the criteria 
of a closely related disease or injury if the conditions are 
closely analogous in terms of affected functions, anatomical 
localization, and symptomatology.  See 38 C.F.R. § 4.20.  In 
this case, tinea versicolor was evaluated under the criteria 
of Diagnostic Code 7806, which allows for the assignment of 
ratings based on dermatitis or eczema. 

Under the rating criteria effective prior to September 2002, 
Diagnostic Code 7806 allows for the assignment of ratings 
based on eczema.  See 38 C.F.R. § 4.118 (2002).  A 50 percent 
rating is assigned for ulceration, extensive exfoliation, or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant manifestations.  A 30 percent rating 
is assigned for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 10 percent rating is 
assigned for exfoliation, exudation, or itching if those 
symptoms involve an exposed surface or extensive area.  A 
noncompensable rating is assigned for slight, if any, 
exfoliation, exudation, or itching if those symptoms involve 
a nonexposed surface or small area.  

Effective September 2002, the rating criteria of Diagnostic 
Code 7806 were amended to allow for rating of dermatitis and 
eczema.  See 67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002)).  The revised 
criteria of Diagnostic Code 7806 are as follows:

More than 40 percent of the entire body or more 
than 40 percent 
of exposed areas affected, or; constant or near-
constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs 
required during the past 12-month period 
..............................60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed 
areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks 
or more, but not constantly, during the past 12-
month period ......30

At least 5 percent, but less than 20 percent, of 
the entire body, or at 
least 5 percent, but less than 20 percent, of 
exposed areas affected 
or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 
six weeks during the past 12-month period ........................... 
10

Less than 5 percent of the entire body or exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month 
period ..................................................................... . 0

Under the criteria of Diagnostic Code 7806 effective 
prior to September 2002, a 30 percent rating is 
warranted.  The veteran complains of constant itching 
and there is medical evidence of lesions.   A 50 percent 
rating is not warranted because there is no evidence of 
ulceration, extensive exfoliation, crusting, nervous 
manifestations, or exceptionally repugnant 
manifestations.  Therefore, the veteran's overall 
disability picture more nearly approximates the criteria 
of a 30 percent rating under Diagnostic Code 7806.  See 
38 C.F.R. § 4.7.  

The Board finds that a rating under the criteria 
effective prior to September 2002 is more favorable to 
the veteran than a rating under the amended criteria.  
Under the amended criteria of Diagnostic Code 7806, a 10 
percent rating is warranted.  In 2004, a VA examiner 
found that tinea versicolor affected 14 percent of the 
veteran's entire body and one percent of the veteran's 
exposed skin.  A higher rating is not warranted because 
there is no evidence that tinea versicolor affects more 
than 20 percent of the veteran's body or exposed areas 
and the veteran only uses topical antifungal treatment.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  The veteran has not identified any specific 
factors which may be considered exceptional or unusual in 
light of VA's schedule of ratings.  He has not been 
hospitalized for his disability and there is no evidence that 
his disability causes any exceptional limitation beyond that 
contemplated in the schedule of ratings.  

The veteran alleges that his skin condition limits his 
capacity to perform outdoor labor, especially in the summer.  
The Board appreciates that limitations caused by the 
veteran's disability have an adverse impact on his 
employability; however, loss of industrial capacity is the 
principal factor considered in assigning schedular disability 
ratings.  See 38 C.F.R. § 3.321.  Therefore, any assignment 
of a compensable rating is recognition of that loss.   Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  See also 38 
C.F.R. § 4.1 ("the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the veteran's clinically 
established impairments, and an extra-schedular rating for 
tinea versicolor is denied.

TDIU

The veteran alleges that he is unable to secure or retain 
employment because of limitations caused by his aggregate 
disabilities.  After his discharge from service, he avers 
that he worked as an underground miner until 1996, when a 
shoulder injury aggravated his service-connected disability 
and forced him to leave his employment.  He maintains that he 
quit three subsequent positions after less than two months of 
employment because of shoulder, neck, and back pain.  The 
veteran has one year of college education.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, there must be at least one 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

The veteran does not meet the percentage threshold 
requirements for a total disability rating.  The veteran has 
three service-connected disabilities:  left arm limitation of 
motion with degenerative arthritis, rated as 30 percent 
disabling; cervical strain, rated as 30 percent disabling; 
and tinea versicolor, rated as 30 percent disabling.  
Although the veteran's combined rating for service-connected 
disabilities is 70 percent, the veteran does not have a 
single disability rated as 40 percent disabling.  

If a veteran does not meet the threshold requirements for the 
assignment of a total rating based on individual 
unemployability but is deemed by the Director of Compensation 
and Pension Services to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, the veteran may be rated totally 
disabled.  See 38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors bearing on his 
employability must be considered and the claim must be 
submitted to the Director for a determination.  

Under VA precedent, "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).  The criteria for determining 
unemployability includes a subjective standard; VA 
regulations direct that veterans who, in light of their 
individual circumstances, are unable to secure and follow a 
substantially gainful occupation as the result of a service-
connected disability will be rated totally disabled without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Id.

A veteran's age and non-service connected disabilities may 
not be considered in determining whether the veteran is 
entitled to a total disability rating based on individual 
unemployability.  The veteran's unemployment or difficulty 
obtaining employment is not, by itself, enough to prove 
unemployability.  Additionally, a high rating does not itself 
indicate that the impairment makes it difficult for the 
veteran to obtain and keep employment.  Rather, the record 
must reflect some factor which places the veteran in a 
different position than other veterans with the same 
disability rating.  Therefore, the question is whether the 
veteran can perform the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran has been granted service connection for a left 
shoulder disability, limitation of motion of the cervical 
spine, and tinea versicolor.  The veteran's shoulder 
disability is manifest by atrophy, degenerative arthritis, 
chronic pain, significant functional limitation, and limited 
range of motion.  Cervical strain is manifest by chronic 
pain, muscle spasm, limited range of motion, headaches, 
dizziness, affected vision, and functional impairment 
requiring daily bedrest.  Tinea versicolor is manifest by 
constant itching and skin disruption across the veteran's 
back, chest, neck, shoulders, trunk, and extremities that are 
aggravated by exposure to heat, sweat, or sunlight.  The 
veteran also has a serious post-surgery low back disability 
manifest by chronic pain, degenerative arthritis, limited 
range of motion, muscle spasm, sciatica, and affected gait; 
however, the veteran was denied service-connection for a low 
back condition in April 2003.

In July 2001, the veteran's former employer indicated that 
the veteran was terminated because he failed to comply with 
company policy when he did not contact his employer for six 
days.  

In June and August 2002, the veteran complained of shoulder 
and neck pain after he performed physically demanding 
household chores, including painting and shoveling sand and 
dirt.  During a February 2002 examination at a VA medical 
center, the veteran stated that he had left work at a sawmill 
because the strenuous physical demands aggravated his 
sciatica, bilateral arm paresthesias, and back muscle spasms.  
During a November 2003 VA examination, the examiner noted 
that the veteran's shoulder, cervical spine, and lumbosacral 
spine disabilities caused a significant functional deficit in 
regard to his daily living.

In October 2002, Cheryl A. Mallory, M.D. found that the 
veteran's left shoulder problems, cervical spine condition, 
trapezius muscle spasm, and arm paresthesias caused marked 
functional deficits in his activities of daily living.  She 
noted that the veteran could walk, dress, and drive, but 
could not vacuum, garden, remove trash, or mow the lawn.  She 
opined that the veteran "certainly" could not work and had 
been unable to retain employment because of functional 
limitations.  In May 2003, Dr. Mallory found that the 
veteran's shoulder pain severely limited his work-related 
activities and cognitive abilities.  In January 2005, Dr. 
Mallory stated that the veteran was unable to recover enough 
shoulder function to regain meaningful employment.  She also 
noted that the veteran experienced some cervical strain, 
intermittent low back pain, and left-sided radicular pain.

The veteran asserts and medical opinions of record suggest 
that the veteran is unable to resume manual labor because of 
his disabilities; however, those opinions included 
consideration of non-service-connected disabilities and 
symptomatology. The veteran stated that he quit several jobs 
because of pain and functional limitations partially 
attributable to back pain, sciatica, paresthesia, and back 
muscle spasms.  October 2002, May 2003, November 2003, and 
January 2005 medical evaluations of the veteran's industrial 
capacity included assessments of muscle spasm, paresthesias, 
back strain, and radicular pain.  Because back pain, 
sciatica, paresthesia, and muscle spasm are not related to 
service-connected disabilities, those manifestations are not 
considered in an overall assessment of the veteran's capacity 
to engage in meaningful employment.  

There is no evidence that the veteran's service-connected 
disabilities alone preclude the veteran from securing and 
following some form of substantially gainful employment 
consistent with his education.  Although the veteran's 
aggregate disabilities affect his daily activities and his 
capacity to perform manual labor, there is no evidence that 
the veteran's disabilities preclude his employment in less 
physically demanding positions.  The veteran has some college 
education and there is no evidence of restricted mobility.  
The veteran alleges that his disabilities inhibit his 
activities, but there is some inconsistency in the veteran's 
allegations.  The veteran averred that he left his position 
in a lumber company because of shoulder, back, and neck pain, 
but in July 2002, the company indicated that the veteran was 
terminated for failure to comply with company policies.  The 
veteran states that he is unable to perform household chores 
because of pain, but in 2002 he stated that he had painted 
his home and shoveled dirt and sand.  The objective evidence 
indicates that the veteran is not fully restricted in his 
capacity to perform daily activities or engage in meaningful 
employment.  There is no evidence identifying any factor of 
the veteran's disability that places him in a different 
position than other veterans with the same disability rating.  
Consequently, the Board finds that the veteran is not 
precluded from securing and following some form of 
substantially gainful employment as a result of his service-
connected disabilities, and a total disability rating for 
individual unemployment is denied.


ORDER

A rating of 30 percent for tinea versicolor is granted.

A total disability rating based on individual unemployability 
is denied. 




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


